Appeal by the defendant from a judgment of the County Court, Westchester County (Braatz, J.), rendered August 24, 1987, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The jury verdict finding the defendant guilty of assault in the second degree and not guilty of criminal possession of a weapon in the third degree was not repugnant. Viewing the *419elements of the crimes as charged to the jury (see, People v Tucker, 55 NY2d 1, 7), we find that the jury may have found that the defendant initially possessed the weapon without any intent to use it unlawfully (see, People v Haymes, 34 NY2d 639, 640, cert denied 419 US 1003; People v Garcia, 72 AD2d 356, 361, affd 52 NY2d 716). Mangano, P. J., Rubin, Rosenblatt and Miller, JJ., concur.